Exhibit 10.74

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into
as of Executive’s date of hire, June 21, 2010 (the “Effective Date”), by and
between Inventure Foods, Inc., a Delaware corporation, (the “Company”), and Rick
Suchenski, (the “Executive”).

 

WITNESSETH:

 

WHEREAS, Executive is not currently employed with the Company and the Company
desires to attract and retain the services of Executive, and Executive desires
to become employed by the Company, on the terms and conditions of this
Agreement.

 

NOW, THERFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the Company and Executive, intending to be legally
bound, hereby agree as follows:

 

1.                                       Employment.  The Company agrees to
employ Executive as Senior Vice President of Sales & Marketing of the Company,
and Executive accepts such employment and agrees to perform full-time employment
services for the Company, subject always to resolutions of the Board of
Directors of the Company (the “Board”), for the period and upon the other terms
and conditions set forth in this Agreement.

 

2.                                       Term.  The term of Executive’s
employment hereunder (the “Term”) shall commence on the Effective Date, and
shall continue until this Agreement is terminated upon written notice by either
party as set forth in Section 5 below, for any reason whatsoever, this being an
“at will” employment agreement. Sections 6 and 7 of this Agreement shall govern
the amount of any compensation to be paid to Executive upon termination of this
Agreement and his employment.

 

3.                                       Position and Duties.

 

3.1                                 Service with the Company.  During the Term
of this Agreement, Executive agrees to perform such executive employment duties
as the President or Chief Executive Officer shall reasonably assign to him from
time to time.

 

3.2                                 No Conflicting Duties.  Executive hereby
confirms that he is under no contractual commitments inconsistent with his
obligations set forth in the Agreement, and that during the Term of this
Agreement, he will not render or perform services, or enter into any contract to
do so, for any other corporation, firm, entity or person that are inconsistent
with the provisions of this Agreement or Executive’s fiduciary obligations to
the Company.

 

4.                                       Compensation and Benefits.

 

4.1                                 Annual Review and Base Salary.  The
Executive will receive annual performance and merit reviews effective at or
around April each year.  As compensation for all

 

--------------------------------------------------------------------------------


 

services to be rendered by Executive under this Agreement, the Company shall pay
to Executive an annual salary of $280,000.00 (the “Base Salary”).  The Base
Salary shall be subject to review and change at the discretion of the President
or  the Board (or its Compensation Committee), however, the Base Salary may not
be decreased without the written consent of the Executive. The Company shall pay
the Base Salary to Executive on the Company’s regularly scheduled paydays in
accordance with the Company’s normal payroll procedures and policies.

 

4.2                                 Bonuses.  Executive will be eligible for
annual bonuses as determined by the Board (or its Compensation Committee) in its
discretion.

 

4.3                                 Participation in Benefit Plan.  Executive
shall be included to the extent eligible thereunder in any and all plans of the
Company providing general benefits for the Company’s executive employees,
including, without limitation, medical, dental, vision, disability, life
insurance, 401(k) plan, NQDC plan, sick days, vacation, and holidays. 
Executive’s participation in any such plan or program shall be subject to the
provisions, rules, and regulations applicable thereto.  In addition, Executive
shall be eligible to participate in all non-qualified deferred compensation and
similar compensation, bonus and stock plans offered, sponsored or established by
the Company on substantially the same basis as other executives of the Company.

 

4.4                                 Business Expenses.  In accordance with the
Company’s policies established from time to time, the Company will pay or
reimburse Executive for all reasonable and necessary out-of-pocket expenses
incurred by him in the performance of his duties under this Agreement, subject
to the presentment of appropriate supporting documentation.

 

4.5                                 Automobile Allowance.  The Company shall pay
Executive $900.00 per month as an automobile allowance, less any required
withholdings for tax purposes (the “Monthly Car Allowance”).  Executive shall
procure and maintain adequate insurance coverage on the automobile he uses for
Company purposes.  Executive acknowledges that he may recognize taxable income
in connection with these payments and that these amounts will be reflected on
Executive’s W-2, if required by law.

 

4.6                                 Relocation.  Inventure Foods will pay or
reimburse up to $70,000 for reasonable and necessary out-of-pocket relocation
expenses.  Taxes will be withheld from the relocation expenses as required by
applicable law on those items that are subject to those appropriate taxes.

 

5.                                       Termination.

 

5.1                                 Disability.  At the Company’s election,
Executive’s employment and this Agreement shall terminate upon Executive’s
becoming totally or permanently disabled for a period of ninety (90) days or
more in any twelve (12) month period. For purposes of this Agreement, the term
“totally or permanently disabled” or “total or permanent disability” means
Executive’s inability on account of sickness or accident, whether or not
job-related, to engage in regularly or to perform adequately his assigned duties
under this Agreement.  A reasonable determination by the Company of the
existence of a disability shall be conclusive for all

 

2

--------------------------------------------------------------------------------


 

purposes hereunder.  In making such determination of disability, the Company may
utilize such advice and consultation as the Company deems appropriate, but there
is no requirement of procedure or formality associated with the making of a
determination of disability.

 

5.2                                 Death of Executive.  Executive’s employment
and this Agreement shall terminate immediately upon the death of Executive.

 

5.3                                 Termination for Cause.  The Company may
terminate Executive’s employment and this Agreement at any time for “Cause” (as
hereinafter defined) immediately upon written notice to Executive. As used
herein, the term “Cause” shall mean a determination in good faith by the Company
of one or more of the following by Executive:

 

5.3.1                        Committed a criminal act or a single act of fraud,
embezzlement, theft, breach of trust, or other act of gross misconduct;

 

5.3.2                        Been arraigned, indicted, formally charged, or
convicted of any felony or any crime involving dishonesty, fraud, theft, or
moral turpitude, whether or not related to Executive’s employment with the
Company;

 

5.3.3                        Been arraigned, indicted, formally charged, or
convicted of any crime or offense that, in the reasonable good faith judgment of
the Company, has or could materially damage the reputation of the Company or
would materially interfere with Executive’s performance of services to the
Company;

 

5.3.4                        Willful misconduct or gross negligence with regard
to the Company having a material adverse affect on the Company;

 

5.3.5                        Violated any material written Company policy or
rules of the Company, after written notice from the Company and a reasonable
opportunity to cure (if deemed curable by the Company in its sole discretion)
not to exceed fifteen (15) days;

 

5.3.6                        Willful and material violation of, or noncompliance
with, any securities laws or stock exchange listing rules, including, without
limitation, the Sarbanes-Oxley Act of 2002, as amended, provided that such
violation or noncompliance resulted in material economic harm to the Company;

 

5.3.7                        Refused to, or failed to attempt in good faith to,
perform the Executive’s duties or to follow the written directions given to
Executive by the Board or the Chief Executive Officer after written notice from
the Company and a reasonable opportunity to cure (if deemed curable by the
Company in its sole discretion) not to exceed fifteen (15) days; or

 

5.3.8                        Breached any covenant or obligation under this
Agreement or other agreement with the Company, after written notice from the
Company and a reasonable opportunity to cure (if deemed curable by the Company
in its sole discretion) not to exceed fifteen (15) days.

 

3

--------------------------------------------------------------------------------


 

5.4                                 Resignation.  Executive’s employment and
this Agreement shall terminate on the earlier of the date that is one (1) month
following the written submission of Executive’s resignation to the Company or
the date such resignation is accepted by the Company.

 

5.5                                 Termination Without Cause.  The Company may
terminate Executive’s employment and the Agreement without cause upon written
notice to Executive.  Termination “without cause” shall mean termination of
employment on any basis (including no reason or no cause) other than termination
of Executive’s employment hereunder pursuant to Sections 5.1, 5.2, 5.3, or 5.4.

 

5.6                                 Surrender of Records and Property.  Upon
termination of his employment with the Company or when requested at any time by
the Company, Executive shall deliver promptly to the Company all credit cards,
computer equipment, cellular telephone, records, manuals, books, blank forms,
documents, letters, memoranda, notes, notebooks, reports, data tables,
calculations or copies thereof, that are the property of the Company and that
relate in any way to the business, strategies, products, practices, processes,
policies, or techniques of the Company, and all other property, trade secrets
and confidential information of the Company, including, but not limited to, all
documents that in whole or in part contain any trade secrets or confidential
information of the Company that in any of these cases are in his possession or
under his control, and Executive shall also remove all such information from any
personal computers and other data devices that he owns or controls.

 

6.                                       Compensation Upon the Termination of
Executive’s Employment.

 

6.1                                 In the event that Executive’s employment and
this Agreement are terminated pursuant to Section 5.1 (Disability), 5.3 (Cause)
or 5.4 (Resignation), then the Executive shall be entitled to receive
Executive’s then current Base Salary through the date his employment is
terminated, but no other compensation of any kind or amount.

 

6.2                                 In the event Executive’s employment and this
Agreement are terminated pursuant to Section 5.2 (Death), Executive’s
beneficiary or a beneficiary designated by Executive in writing to the Company,
or in the absence of such beneficiary, Executive’s estate, shall be entitled to
receive Executive’s then current Base Salary through the end of the month in
which his death occurs, but no other compensation of any kind or amount.

 

6.3                                 Unless Section 7 applies, in the event
Executive’s employment and this Agreement are terminated by the Company pursuant
to Section 5.5 (Without Cause), the Company shall pay to Executive, as a
severance allowance, the following amounts, but no other compensation or
benefits of any kind or amount:

 

6.3.1                        Executive’s then current monthly Base Salary and
Executive’s Monthly Car Allowance for the five (5) month period following the
date of termination, paid on the Company’s regular paydays throughout that
5-month period; and

 

6.3.2                        Reimbursement on a fully taxable basis for the cost
of COBRA continuation coverage for the five (5) month period; provided, however,
that (a) this obligation

 

4

--------------------------------------------------------------------------------


 

will immediately terminate upon Executive becoming eligible for health insurance
coverage with a new employer (and Executive must provide prompt written notice
to the Company of Executive’s obtaining new employment) and (b) to the extent
that the provision of health benefits or reimbursement of premiums and other
out-of-pocket costs for health benefits would trigger federal excise tax payable
by the Company pursuant to Section 2716 of the Public Health Service Act, such
benefits and reimbursements will not be provided.

 

7.                                       Change of Control.  In the event of
both a Change in Control (as defined below) and the occurrence of Good Reason
(as defined below), this Agreement and Executive’s employment will hereunder
will terminate and the Company shall, within thirty (30) days after occurrence
of the last of these conditions, pay Executive a lump sum amount equal to fifty
percent (50%) of Executive’s then current annual Base Salary.  Executive shall
be entitled to receive this payment only if he complies with his continuing
obligations to the Company as set forth in this Agreement.

 

7.1                                 Definition of Change in Control.  As used
herein, a “Change in Control” means both: (a) a change in the composition of the
Board, as a result of which less than a majority of the incumbent directors are
directors who either (i) had been directors of the Company on the date 24 months
prior to the date of the event that may constitute a Change in Control (the
“original directors”) or (ii) were elected, or nominated for election, to the
Board with the affirmative votes of at least a majority of the aggregate of the
original directors who were still in office at the time of the election or
nomination and the directors whose election or nomination was previously so
approved; and (b) one of the following events has occurred:  (i) the
consummation of a merger or consolidation of the Company with or into another
entity or any other corporate reorganization, if more than 30% of the combined
voting power of the continuing or surviving entity’s securities outstanding
immediately after such merger, consolidation, or other reorganization is owned
by persons who were not stockholders of the Company immediately prior to such
merger, consolidation, or other reorganization; or (ii) the sale, transfer, or
other disposition of all or substantially all of the Company’s assets.  A
transaction shall not constitute a Change of Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

 

7.2                                 Definition of Good Reason.  As used herein,
“Good Reason” means:

 

7.2.1                        Termination by the Company of Executive’s
employment and this Agreement without cause (as that term is defined in
Section 5.5) within three (3) months before, or within twelve (12) months after,
a Change in Control; or

 

7.2.2                        If any of the following events occurs and the
Company fails to cure such occurrence prior to the expiration of a period of
thirty (30) days after delivery by Executive to the Company of a written notice
setting forth the nature and extent of such occurrence:  (a) a material
reduction in Executive’s title, status, authority, or responsibility at the
Company within twelve (12) months after a Change in Control; (b) within twelve
(12) months after a Change in Control, there is a material reduction in the
benefits that were in effect for the

 

5

--------------------------------------------------------------------------------


 

Executive immediately prior to the Change in Control, and comparable reductions
have not been made in the benefits of the other members of senior management of
the Company; (c) except with Executive’s prior written consent, relocation of
Executive’s principal place of employment to a location outside Maricopa County,
Arizona within twelve (12) months following a Change in Control; or (d) any
material breach by the Company of its material obligations under this Agreement
within twelve (12) months following a Change in Control.

 

8.                                       Release.  Each obligation of the
Company to provide Executive with the severance allowance and benefits set forth
in Section 6.3 and Section 7 shall be subject to the satisfaction of both of the
following conditions precedent:

 

8.1                                 Prior to the expiration of any applicable
statutory period during which Executive is entitled to revoke such release (not
to exceed 60 days), Executive must execute and deliver to the Company a legal
release in the form attached as Exhibit A (as the same may be revised from time
to time on advice of counsel to comply with changes in applicable law), by which
Executive releases the Company and its affiliates, directors, officers,
employees, agents and others affiliated with the Company from any and all
obligations and liabilities of any type whatsoever under this Agreement or in
connection with Executive’s employment with the Company, the termination of
Executive’s employment, or the termination of this Agreement, including but not
limited to any rights to receive equity or other compensation or benefits from
the Company, except for the Company’s obligations with respect to the severance
allowance and benefits set forth in Section 6.3 and Section 7.  If Executive’s
date of termination and the last day of any applicable statutory revocation
period could fall in two separate taxable years, regardless of when Executive
actually executes and delivers the release, payments will not commence until the
later taxable year.

 

8.2                                 Executive shall have been, be and remain in
compliance with each of Executive’s obligations under Section 10 below.

 

9                                          Ventures.  If, during the Term of
this Agreement, Executive is engaged in or associated with the planning or
implementing of any project, program, or venture involving the Company and a
third party or parties, all rights in the project, program, or venture shall
belong to the Company and shall constitute a corporate opportunity belonging
exclusively to the Company. Except as approved in writing by the Board,
Executive shall not be entitled to any interest in such project, program, or
venture or to any commission, finder’s fee, or other compensation in connection
therewith other than the Base Salary to be paid to Executive as provided in this
Agreement.

 

10                                    Restrictions.

 

10.1                           Definitions.  For the purposes of the Agreement,
the following terms shall have the following meanings:

 

10.1.1                  “Trade Secrets” means information that is not generally
known about the Company or its business, including without limitation about its
products, recipes, projects, designs, development or experimental work, computer
programs, data bases, know-

 

6

--------------------------------------------------------------------------------


 

how, processes, customers, suppliers, business plans, marketing plans and
strategies, financial or personnel information, and information obtained from
third parties under confidentiality agreements.  “Trade Secrets” also means
formulas, patterns, compilations, programs, devices, methods, techniques, or
processes that derive independent economic value, actual or potential from not
being generally known to the public or to other persons who can obtain economic
value from its disclosure or use, and is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.  In particular, the
parties agree and acknowledge that the following list, which is not exhaustive
and is to be broadly construed, enumerates some of the Company’s Trade Secrets,
the disclosure of which would be wrongful and would cause irreparable injury to
the Company; (i) recipes for the Company’s specialty potato chips, other salted
snack foods, and other food products; (ii) manufacturing processes for the
foregoing products (iii) pricing information; (iv) product development,
marketing, sales, customer, and supplier information related to any Company
product or service available commercially or in any stage of development during
Executive’s employment with the Company; and (v) Company marketing and business
strategies, ideas, and concepts.  Executive acknowledges that the Company’s
Trade Secrets were and are designed and developed by the Company at great
expense and over lengthy periods of time, are secret, confidential, and unique,
and constitute the exclusive property of the Company.

 

10.1.2                  “Restricted Field” means the business of manufacturing,
developing, marketing, and/or selling specialty potato chips or other salted
snack foods or other business activities in which the Company engages during the
Term.  The Company is in the business of developing, manufacturing, and selling
these products in the Business Territory.

 

10.1.3                  “Non-Competition Period” means a period of 12 months
after the termination of Executive’s employment with the Company unless a court
of competent jurisdiction determines that the Period is unenforceable under
applicable law because it is too long, in which case the Non-Competition Period
shall be for the longest of the following periods that the court determines that
the court determines is reasonable under the circumstances: 11 months, 10
months, 9 months, 8 months, 7 months, or 6 months, after the termination of
Executive’s employment with the Company.

 

10.1.4                  “Business Territory” means the entire United States,
unless a court of competent jurisdiction determines that that geographic scope
is unenforceable under applicable law because it is too broad, in which case the
Business Territory shall be amended by eliminating geographical areas and states
from the following list until the Business Territory is determined to be
reasonable:  Alabama, Alaska, Arizona, Arkansas, California, Colorado,
Connecticut, Delaware, District of Columbia, Florida, Georgia,
Hawaii, Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana, Maine,
Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Montana,
Nebraska, Nevada, New Hampshire, New Jersey, New Mexico, New York, North
Carolina, North Dakota, Ohio, Oklahoma, Oregon, Pennsylvania, Rhode Island,
South Carolina, South Dakota, Tennessee, Texas, Utah, Vermont, Virginia,
Washington, West Virginia, Wisconsin, Wyoming, Maricopa County, Arizona,
Phoenix, Arizona. The parties acknowledge and agree that if any of the
geographic areas or States listed above are required by law to be eliminated, it
would be fair and appropriate to do so in the inverse order of the volume

 

7

--------------------------------------------------------------------------------


 

or revenue received in the prior twelve (12) months by the Company from such
area or State at the time of determination.

 

10.1.5                  “Non-Solicitation Period” means a period of 12 months
after the termination of Executive’s employment with the Company.

 

10.2                           Non-Disclosure Obligations.  Executive shall not
at any time, during or after the Term of this Agreement, without the express
written consent of an officer of the Company, publish, disclose, or divulge to
any person, firm or corporation, or use directly or indirectly for the
Executive’s own benefit or for the benefit or any person, firm, corporation or
entity other than the Company, any Trade Secrets of the Company.

 

10.3                           Non-Competition Obligations.  Executive
acknowledges the substantial amount of time, money and effort that the Company
has spent and will spend in developing its products and other strategically
important information (including Trade Secrets), and agrees that during the
Non-Competition Period, Executive will not, alone or with others, directly or
indirectly, as an employee, agent, consultant, advisor, owner, manager, lender,
officer, director, employee, partner, stockholder, or otherwise, engage in any
Restricted Field activities in the Business Territory, nor have any such
relationship with any person or entity that engages in Restricted Field
activities in the Business Territory; provided, however, that nothing in this
Agreement will prohibit Executive from owning a passive investment of less than
one percent of the outstanding equity securities of any company listed on any
national securities exchange or traded actively in any national over-the-counter
market so long as Executive has no other relationship with such company in
violation of this Agreement.  The Non-Competition Period set forth in this
Section 10.3 shall be tolled during any period in which the Executive is in
breach of the restrictions set forth herein.

 

10.4                           Agreement Not to Solicit Customers.  Executive
agrees that during Executive’s employment with the Company hereunder and during
the Non-Solicitation Period, Executive will not, either directly or indirectly,
on Executive’s own behalf or in the service or on behalf of others, solicit,
divert, or appropriate, or attempt to solicit, divert, or appropriate, to any
business that engages in Restricted Field activities in the Business Territory
(i) any person or entity whose account with the Company was sold or serviced by
or under the supervision of Executive during the twelve (12) months preceding
the termination of such employment, or (ii) any person or entity whose account
with the Company has been directly solicited at least twice by the Company
within the year preceding the termination of employment (the “Customers”).  The
Non-Solicitation Period set forth in this Section 10.4 shall be tolled during
any period in which the Executive is in breach of the restrictions set forth
herein.

 

10.5                           Agreement Not to Solicit Employees.  Executive
agrees that during Executive’s employment with the Company hereunder and during
the Non-Solicitation Period, Executive will not, either directly or indirectly,
on Executive’s own behalf or in the service or on the behalf of others solicit,
divert, or hire away, or attempt to solicit, divert, or hire away any person
then employed by the Company, nor encourage anyone to leave the Company’s
employ.  The Non-Solicitation Period set forth in the Section 10.5 shall be
tolled during any period in which the Executive is in breach of the restrictions
set forth herein.

 

8

--------------------------------------------------------------------------------


 

10.6                           Non-Disparagement.  Executive agrees that during
Executive’s employment with the Company hereunder and thereafter, he will not,
either directly or indirectly, disparage, defame, or besmirch the reputation,
character, or image of the Company or its products, services, employees,
directors, or officers.

 

10.7                           Reasonableness.  Executive and the Company agree
that the covenants set forth in this Agreement are appropriate and reasonable
when considered in light of the nature and extent of the Company’s business. 
Executive further acknowledges and agrees that (i) the Company has a legitimate
interest in protecting the Company’s business activities and its current,
pending, and potential Trade Secrets; (ii) the covenants set forth herein are
not oppressive to Executive and contain reasonable limitations as to time,
scope, geographical area, and activity; (iii) the covenants do not harm in any
manner whatsoever the public interest; (iv) Executive’s chosen profession, trade
or business is in manufacturing, developing, and selling retail food products
(the “Profession”); (v) the Restricted Field is only a very small or limited
part of the Profession, and Executive can work in many different jobs in
Executive’s Profession besides those in the Restricted Field; (vi) the covenants
set forth herein do not completely restrain Executive from working in
Executive’s Profession, and Executive can earn a livelihood in Executive’s
Profession without violating any of the covenants set forth herein;
(vii) Executive has received and will receive substantial consideration for
agreeing to such covenants, including without limitation the consideration to be
received by Executive under this Agreement; (viii) if Executive were to work for
a competing company that engages in activities in the Restricted Field, there
would be a substantial risk that Executive would inevitably disclose Trade
Secrets to that company; (ix) the Company competes with other companies that
engage in Restricted Field Activities in the Business Territory, and if
Executive were to engage in prohibited activities in the Restricted Field within
the Business Territory, it would harm the Company; (x) the Company expends
considerable resources on hiring, training, and retaining its employees and if
Executive were to engage in prohibited activities during the Non-Solicitation
Period, it would harm the Company; and (xi) the Company expends considerable
resources acquiring, servicing, and retaining its Customers and if Executive
were to engage in prohibited activities during the Non-Solicitation Period it
would harm the Company.

 

11.                                 Assignment.  This Agreement shall not be
assignable, in whole or in part, by either party without the written consent of
the other party, except that the Company may, without the consent of Executive,
assign its rights and obligations under this Agreement to any corporation, firm
or other business entity (i) with or into which the Company may merge or
consolidate, (ii) to which the Company may sell or transfer all or substantially
all of its assets or (iii) of which 30% or more of the equity investment and of
the voting control is owned, directly or indirectly, by, or is under common
ownership with, the Company.  Upon such assignment by the Company, the Company
shall attempt to obtain the assignee’s written agreement enforceable by
Executive to assume and perform, from and after the date of such assignment, the
terms, conditions, and provisions imposed by this Agreement upon the Company. 
After any such assignment by the Company and such written agreement by the
assignee, the Company shall be discharged from all further liability hereunder
and such assignee shall thereafter be deemed to be the Company for the purposes
of all provisions of this Agreement including this Section 11.

 

9

--------------------------------------------------------------------------------


 

12.                                 Other Provisions.

 

12.1                           Governing Law.  This Agreement is made under and
shall be governed by and construed in accordance with the laws of the State of
Arizona without reference to conflicts of law provisions thereof.

 

12.2                           Injunctive Relief.  Executive agrees that it
would be difficult to compensate the Company fully for damages for any violation
of the provisions of this Agreement.  Accordingly, Executive specifically agrees
that the Company shall be entitled to temporary and permanent injunctive relief
to enforce the provisions of this Agreement.  This provision with respect to
injunctive relief shall not, however, diminish the right of the Company to claim
and recover damages in addition to injunctive relief.

 

12.3                           Prior Agreements.  This Agreement contains the
entire agreement of the parties relating to the subject matter hereof and
supersedes all prior agreements and understanding with respect to such subject
matter, and the parties hereto have made no agreements, representations, or
warranties relating to the subject matter of this Agreement which are not set
forth herein.

 

12.4                           Taxes.

 

12.4.1                  Withholding Taxes and Right of Offset.  The Company may
withhold from all payments and benefits under this Agreement all federal, state,
city, or other taxes as are required pursuant to any law or governmental
regulation or ruling.  Executive agrees that the Company may offset any payments
owed to Executive pursuant to this Agreement or otherwise against any amounts
owed by the Executive to the Company.

 

12.4.2                  Section 409A of Internal Revenue Code.  Executive
acknowledges and agrees that the Company has not provided any tax advice to
Executive in connection with this Agreement and Executive has been advised by
the Company to seek tax advice from Executive’s own tax advisors regarding this
Agreement and payments and benefits that may be made to Executive pursuant to
this Agreement, including specifically, the application of the provisions of
Section 409A of the Code to such payments.  While the payments and benefits
provided hereunder are intended to be structured in a manner to avoid the
implication of any penalty taxes under Section 409A of the Code, in no event
whatsoever shall the Company or any of its affiliates be liable for any
additional tax, interest or penalties that may be imposed on Executive as a
result of Section 409A of the Code or any damages for failing to comply with
Section 409A of the Code (other than for withholding obligations or other
obligations applicable to employers, if any, under Section 409A of the Code). 
Notwithstanding any provision in this Agreement to the contrary:

 

(a)                                  If any payment under this Agreement is
determined to be subject to Section 409A of the Code, this Agreement shall be
interpreted and administered such that such payments comply to the fullest
extent possible with Section 409A of the Code.  The payment (or commencement of
a series of payments) of any nonqualified deferred compensation (within the
meaning of Section 409A of the Code) upon a termination of employment shall be

 

10

--------------------------------------------------------------------------------


 

delayed until such time as Executive have also undergone a “separation from
service” as defined in Treas. Reg. 1.409A-1(h), at which time such nonqualified
deferred compensation (calculated as of the date of Executive’s termination of
employment) shall be paid (or commence to be paid) to Executive on the schedule
set forth in this Agreement as if Executive had undergone such termination of
employment (under the same circumstances) on the date of Executive’s ultimate
“separation from service.”

 

(b)                                 Any payment otherwise required to be made to
Executive hereunder at any date as a result of the termination of Executive’s
employment shall be delayed for such period of time as may be necessary to meet
the requirements of Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”). 
On the first business day following the expiration of the Delay Period,
Executive shall be paid, in a single cash lump sum, an amount equal to the
aggregate amount of all payments delayed pursuant to the preceding sentence and
any remaining payments not so delayed shall continue to be paid pursuant to the
payment schedule set forth herein.

 

(c)                                  Each payment hereunder shall be deemed to
be a separate and distinct payment for purposes of Section 409A of the Code.

 

(d)                                 To the extent that any right to
reimbursement of expenses or payment of any benefit in-kind under this Agreement
constitutes nonqualified deferred compensation (within the meaning of
Section 409A of the Code), (i) any such expense reimbursement shall be made by
the Company no later than the last day of the taxable year following the taxable
year in which such expense was incurred by Executive, (ii) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (iii) the amount of expenses eligible for
reimbursement or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year; provided that the foregoing clause shall not
be violated with regard to expenses reimbursed under any arrangement covered by
Section 105(b) of the Code solely because such expenses are subject to a limit
related to the period the arrangement is in effect.

 

12.5                           Amendments.  No amendment or modification of this
Agreement shall be deemed effective unless made in writing signed by Executive
and the Company.

 

12.6                           No Waiver.  No term or condition of this
Agreement shall be deemed to have been waived nor shall there be any estoppel to
enforce any provisions of this Agreement, except by a statement in writing
signed by the party against whom enforcement of the waiver or estoppel is
sought.  Any written waiver shall not be deemed a continuing waiver unless
specifically stated, shall operate only as to the specific term or condition
waived, and shall not constitute a waiver of such term or condition for the
future or as to any act other than that specifically waived.

 

12.7                           Severability.  To the extent any provision of
this Agreement shall be invalid or unenforceable, it shall be considered deleted
from this Agreement and the remainder of such provision and of this Agreement
shall be unaffected and shall continue in full force and effect.

 

11

--------------------------------------------------------------------------------


 

12.8                           Survivability.  Sections 6, 7, 8, 10, 11, and 12
of this Agreement shall survive the termination of this Agreement and the
termination of Executive’s employment with the Company.

 

[Signature Page to Follow]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set for above.

 

 

“Company”:

 

 

 

Inventure Foods, Inc

 

 

 

By:

/s/ Kirk Roles

 

 

Kirk Roles

 

Title:

SVP - Human Resources

 

 

 

 

 

 

“Executive”:

 

/s/ Rick Suchenski

 

Rick Suchenski

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE OF CLAIMS

 

As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, accounts, attorneys’ fees,
judgments, losses, and liabilities, of whatsoever kind or nature, in law, in
equity, or otherwise.

 

For and in consideration of the severance allowance and benefits set forth in
Section 6.3 and Section 7 of that certain Executive Employment Agreement dated
June 21, 2010 between Inventure Foods, Inc. (the “Company”) and me, as amended
from time to time in accordance with its terms (the “Employment Agreement”), and
other good and valuable consideration, for and on behalf of myself and my heirs,
administrators, executors, and assigns, effective on the date on which this
release becomes effective pursuant to its terms, do fully and forever release,
remise, and discharge each of the Company and each of its direct and indirect
subsidiaries and affiliates, together with their respective officers, directors,
partners, stockholders, employees, and agents (collectively, the “Group”) from
any and all claims whatsoever up to the date hereof which I had, may have had,
or now have against the Group, for or by reason of any matter, cause, or thing
whatsoever, including without limitation any claim arising out of or
attributable to any rights to receive equity or other compensation or benefits
from the Company, my Employment Agreement or the termination of my Employment
Agreement (except for the Company’s obligations with respect to the severance
allowance and benefits set forth in Section 6.3 and Section 7 of the Employment
Agreement), or my employment or the termination of my employment with the
Company, whether for tort, breach of express or implied employment contract,
intentional infliction of emotional distress, wrongful termination, unjust
dismissal, defamation, libel, or slander, or under any federal, state, or local
law dealing with discrimination based on age, race, sex, national origin,
handicap, religion, disability, or sexual orientation.  This release of claims
includes, but is not limited to, all claims arising under the Age Discrimination
in Employment Act (“ADEA”), Title VII of the Civil Rights Act, the Americans
with Disabilities Act, the Civil Rights Act of 1991, the Employee Retirement
Income Security Act, the Family Medical Leave Act, the Equal Pay Act, the Older
Workers’ Benefit Protection Act, the Worker Adjustment and Retraining
Notification Act, the Labor Management Relations Act, the Employee Polygraph
Protection Act, the Arizona Employment Protection Act, the Arizona Wage Act, and
the Arizona Civil Rights Act, each as may be amended from time to time, and all
other federal, state, and local laws, the common law, and any other purported
restriction on an employer’s right to terminate the employment of employees. 
The release contained herein is intended to be a general release of any and all
claims to the fullest extent permissible by law.  Notwithstanding the foregoing,
this Release shall not affect any right to indemnification, if any, I may
otherwise have for actions taken within the scope of my employment.

 

I acknowledge and agree that as of the date I execute this Release, I have no
knowledge of any facts or circumstances that give rise or could give rise to any
claims under any of the laws listed in the preceding paragraph.

 

By executing this Release, I specifically release all claims relating to my
employment and its termination under ADEA, a United States federal statute that,
among other things, prohibits discrimination on the basis of age in employment
and employee benefit plans.

 

14

--------------------------------------------------------------------------------


 

I expressly acknowledge and agree that I —

 

·                                          Am able to read the language, and
understand the meaning and effect, of this Release;

 

·                                          Have no physical or mental impairment
of any kind that has interfered with my ability to read and understand the
meaning of this Release or its terms, and that I am not acting under the
influence of any medication, drug, or chemical of any type in entering into this
Release;

 

·                                          Am specifically agreeing to the terms
of the release contained in this Release because the Company has agreed to pay
me the severance allowance and benefits set forth in Section 6.3 and Section 7
of the Employment Agreement in consideration for my agreement to accept it in
full settlement of all possible claims I might have or ever had, and because of
my execution of this Release;

 

·                                          Acknowledge that but for my execution
of this Release, I would not be entitled to the payments described in the
Employment Agreement;

 

·                                          Understand that, by entering into
this Release, I do not waive rights or claims under ADEA that may arise after
the date I execute this Release;

 

·                                          Had or could have [twenty-one
(21)][forty-five (45)](1) days from the date of my termination of employment
(the “Release Expiration Date”) in which to review and consider this Release,
and that if I execute this Release prior to the Release Expiration Date, I have
voluntarily and knowingly waived the remainder of the Review Period;

 

·                                          Was advised to consult with my
attorney regarding the terms and effect of this Release; and

 

·                                          Have signed this Release knowingly
and voluntarily.

 

I represent and warrant that I have not previously filed, and to the maximum
extent permitted by law agree that I will not file, a complaint, charge, or
lawsuit against any member of the Group regarding any of the claims released
herein.  If, notwithstanding this representation and warranty, I have filed or
file such a complaint, charge, or lawsuit, I agree that I shall cause such
complaint, charge, or lawsuit to be dismissed with prejudice and shall pay any
and all costs required in obtaining dismissal of such complaint, charge, or
lawsuit, including without limitation the attorneys’ fees of any member of the
Group against whom I have filed such a complaint, charge, or lawsuit.  This
paragraph shall not apply, however, to a claim of age discrimination under ADEA.

 

--------------------------------------------------------------------------------

(1)                                  To be selected based on whether applicable
termination was “in connection with an exit incentive or other employment
termination program” (as such phrase is defined in the Age Discrimination in
Employment Act of 1967).

 

15

--------------------------------------------------------------------------------


 

Notwithstanding anything contained herein to the contrary, this Release will not
become effective or enforceable prior to the expiration of the period of seven
(7) calendar days following the date of its execution (the “Revocation Period”),
during which time I may revoke my acceptance of this Release by notifying the
Company in writing.  To be effective, such revocation must be received by such
the Company no later than 5:00 p.m. on the seventh (7th) calendar day following
its execution.  Provided that the Release is executed and I do not revoke it
during the Revocation Period, the eighth (8th) day following the date on which
this Release is executed shall be its effective date.  I acknowledge and agree
that if I revoke this Release during the Revocation Period, this Release will be
null and void and of no effect, and neither the Company nor any other member of
the Group will have any obligations to pay me the severance allowance and
benefits set forth in Section 6.3 and Section 7 of the Employment Agreement.

 

The provisions of this Release shall be binding upon my heirs, executors,
administrators, legal personal representatives, and assigns.  If any provision
of this Release shall be held by any court of competent jurisdiction to be
illegal, void, or unenforceable, such provision shall be of no force and
effect.  The illegality or unenforceability of such provision, however, shall
have no effect upon and shall not impair the enforceability of any other
provision of this Release.

 

EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THIS RELEASE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH FEDERAL LAW AND THE LAWS OF THE STATE OF ARIZONA
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE.  I HEREBY WAIVE
ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING
UNDER OR IN CONNECTION WITH THIS RELEASE.

 

*                                        
*                                         *

 

 

 

/s/ Rick Suchenski

 

Print Name:

Rick Suchenski

 

Date:

June 21, 2010

 

16

--------------------------------------------------------------------------------